                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

                            )
SANDRA M. PETERS, on behalf of
                            )
                            )
herself and all others similarly situated,
                            )
              Plaintiff,    )
  v.                        )                        Case No. 1:15-cv-00109-MR
                            )
AETNA INC., AETNA LIFE      )
INSURANCE COMPANY, and      )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                       )
                            )
              Defendants.   )
                            )

               DECLARATION OF REBECCA L. GAUTHIER IN
              SUPPORT OF OPTUM’S REPLY SUPPORTING ITS
                  MOTION FOR SUMMARY JUDGMENT

       I, Rebecca L. Gauthier, declare as follows:

       1.     I am over 18 years of age. I am an attorney licensed to practice in the

State of North Carolina and in the State of New York. I am an associate at the law

firm of Alston & Bird LLP, and I am counsel of record in the above-captioned action

for Defendant OptumHealth Care Solutions, Inc. I have personal knowledge of the

facts set forth below.

       2.     Exhibit 24 is a true and correct copy of excerpts from the deposition of

Sandra M. Peters in this litigation.

       3.     Exhibit 25 is a true and correct copy of excerpts from the 30(b)(6)

deposition of Optum in this litigation.


        Case 1:15-cv-00109-MR Document 206-1 Filed 03/29/19 Page 1 of 2
       4.      Exhibit 26 is a true and correct copy of excerpts from the deposition of

Dr. Constantijn Panis in this litigation.

       5.      Exhibit 27 is a true and correct copy of Exhibit A attached to Plaintiff’s

Second Amended and Supplemental Responses to Aetna’s First Set of Interrogatories

in this litigation.

       6.      Exhibit 28 is a true and correct copy of a document at the Bates range

OPTUM-PETERS-000018385 through OPTUM-PETERS-000018388 that Optum

produced in this litigation.

       7.      Exhibit 29 is a true and correct copy of a document at the Bates range

OPTUM-PETERS-000011057 through OPTUM-PETERS-000011060 that Optum

produced in this litigation.

Executed March 29, 2019.




                                                /s/ Rebecca L. Gauthier
                                                Rebecca L. Gauthier




                                            2
        Case 1:15-cv-00109-MR Document 206-1 Filed 03/29/19 Page 2 of 2
